 
REAFFIRMATION AND RATIFICATION AGREEMENT
 
December 19, 2008
 
LVAdministrative Services, Inc.
335 Madison Avenue, 10th Floor
New York, New York 10017
 
Ladies and Gentlemen:
 
Reference is made to (i) that certain Security Agreement, dated as of February
6, 2006, by and among Incentra Solutions, Inc. (f/k/a Front Porch Digital, Inc.)
a Nevada corporation (the "Parent"), Network System Technologies, Inc., an
Illinois corporation (“NST”), Incentra Solutions of the Northwest, Inc., an
Oregon corporation  (consisting of the merged predecessor entities of Tactix,
Inc. and PWI Technologies, Inc., hereinafter referred to as “ISNW”), Incentra
Solutions of the Northeast, Inc., a Delaware corporation (“ISNE”), Incentra
Solutions of California, Inc., a Delaware corporation (consisting of the merged
predecessor entities of Incentra Solutions of California, Inc. and Incentra
Helio Acquisition Corp., hereinafter referred to as“ISC”), ManagedStorage
International, Inc., a  Delaware corporation (“MSI”), Incentra Solutions
International, Inc., a Delaware corporation (“ISI”), Sales Strategies, Inc., a
New Jersey corporation (“SSI” and collectively with Parent, NST, ISNW, ISNE,
ISC, MSI, ISI and SSI, the “Companies”, and individually each a “Company”)  and
Laurus Master Fund, Ltd. (in Voluntary Liquidation) (“Laurus”) (as amended,
modified and/or supplemented from time to time, the “Security Agreement”), (ii)
that certain Secured Revolving Note, dated as of February 6, 2006, issued by the
Parent, PWI, ISC, MSI and ISI to Laurus, and subsequently assigned in full to
each of Valens U.S. SPV I, LLC (“Valens US”) and Valens Offshore SPV II, Corp.
(“Valens Offshore II” together with Valens US, each a “Holder” and collectively,
the “Holders”) (as amended, modified or supplemented from time to time, the
“Revolving Note”), (iii)  Subsidiary Guarantee dated as of February 6, 2006 made
by MSI, PWI, ISNE and ISI in favor of Laurus (as amended, modified or
supplemented from time to time, including on the date hereof, the “Subsidiary
Guarantee”), (b) Master Security Agreement dated as of May 13, 2004 made by the
Companies in favor of Laurus (as amended, modified or supplemented from time to
time, including on the date hereof, the “Master Security Agreement”), (c) Stock
Pledge Agreement dated as of February 6, 2006 made by the Companies in favor of
Laurus (as amended, modified or supplemented from time to time, including on the
date hereof, the “Stock Pledge Agreement”)  and (d) all other agreements,
documents and instruments executed in connection therewith (each as amended,
restated, modified and/or supplemented from time to time together with the
agreements, documents and instruments described in subsections (a) through (d)
above, each an “Existing Agreement” and collectively, the “Existing
Agreements”).  On September 28, 2007, Laurus, together with other affiliates of
Laurus, appointed LV Administrative Services, Inc. as administrative and
collateral agent for Laurus and such affiliates (the “Agent” and together with
Laurus, Valens US and Valens Offshore ( the “Creditors”).
 

--------------------------------------------------------------------------------


 
To induce Creditors to enter into that certain Overadvance Letter dated as of
the date hereof between Creditors and the Company (the “Overadvance Letter”),
each Loan Party hereby:
 
 (a)           has reviewed and approved the terms and provisions of the
Overadvance Letter and the documents, instruments and agreements entered into in
connection therewith;
 
 (b)           acknowledges, ratifies and confirms that all of the indebtedness
incurred by, and all other obligations and liabilities of, each of the
undersigned contained in the Documents, including, without limitation, the
Overadvance Payment (as defined in the Overadvance Letter), are deemed
“Obligations” under and as defined in the Documents, are in full force and
effect and shall remain in full force and effect as of and after the date
hereof;
 
 (c)           acknowledges, ratifies and confirms that all liabilities and
obligations of each of the undersigned under the Documents include, without
limitation, all obligations and liabilities of the undersigned in respect of the
Overadvance Payment the;
 
 (d)           represents and warrants that no offsets, counterclaims or
defenses exist as of the date hereof with respect to any of the undersigned’s
obligations under any Document, including, without limitation, in respect of the
Overadvance Payment; and
 
 (e)           acknowledges, ratifies and confirms the grant by each such
undersigned to each Creditor of a security interest and charge, to the extent
applicable, in the assets of such undersigned as more specifically set forth in
the Documents, as applicable, and to the extent such grant of a security
interest and charge was not previously made, the undersigned hereby grants to
Creditors a security interest in the collateral of such undersigned as set forth
and described in the Documents.
 
 (f)           represents and warrants that all of the representations made by
or on behalf of the Companies in the Existing Agreements are true and correct in
all material respects on and as of the date hereof.
 
This letter agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns and shall be governed
by and construed in accordance with the laws of the State of New York.

 
[Remainder of Page Intentionally Left Blank]
 
2

--------------------------------------------------------------------------------


 
This letter agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement.  Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.
 
Very truly yours,
   
INCENTRA SOLUTIONS, INC.
   
By: 
/s/ Matthew G. Richman
Name: Matthew G. Richman
Title: Chief Corporate Development Officer and Treasurer
   
MANAGEDSTORAGE INTERNATIONAL, INC.
   
By:
/s/ Matthew G. Richman 
Name: Matthew G. Richman
Title: Secretary
   
INCENTRA SOLUTIONS INTERNATIONAL, INC.
   
By:
/s/ Matthew G. Richman
Name: Matthew G. Richman
Title: Secretary
   
INCENTRA SOLUTIONS OF THE NORTHWEST, INC.
   
By:
/s/ Matthew G. Richman
Name: Matthew G. Richman
Title: Secretary

 
SIGNATURE PAGE TO
REAFFIRMATION AND
RATIFICATION AGREEMENT


--------------------------------------------------------------------------------


 
INCENTRA SOLUTIONS OF CALIFORNIA, INC.
   
By:
/s/ Matthew G. Richman
Name: Matthew G. Richman
Title: Secretary
   
NETWORK SYSTEM TECHNOLOGIES, INC.
   
By:
/s/ Matthew G. Richman
Name: Matthew G. Richman
Title: Secretary
   
INCENTRA SOLUTIONS OF THE NORTHEAST, INC.
   
By:
/s/ Matthew G. Richman
Name: Matthew G. Richman
Title: Secretary
   
SALES STRATEGIES, INC.
   
By: 
/s/ Matthew G. Richman
Name: Matthew G. Richman
Title: Secretary

 
SIGNATURE PAGE TO
REAFFIRMATION AND
RATIFICATION AGREEMENT
 

--------------------------------------------------------------------------------


 
ACCEPTED AND AGREED TO:
   
LV ADMINISTRATIVE SERVICES, INC.
as Agent
   
By: 
/s/ Scott Bluestein
Name:  Scott Bluestein
Title: Authorized Signatory
   
VALENS U.S. SPV I, LLC
By:  Valens Capital Management, LLC,
its investment manager
   
By:
/s/ Scott Bluestein
Name:  Scott Bluestein
Title: Authorized Signatory
   
VALENS OFFSHORE SPV II, CORP.
By:  Valens Capital Management, LLC,
its investment manager
   
By:
/s/ Scott Bluestein
Name:  Scott Bluestein
Title: Authorized Signatory

 
SIGNATURE PAGE TO
REAFFIRMATION AND
RATIFICATION AGREEMENT
 

--------------------------------------------------------------------------------

